Pee Curiam.
On the 1st day of October, 1904, the superior court of King county, on application for a writ of review, made an order directing one of the justices of the peace of said county to vacate and set aside a judgment theretofore rendered by said justice, and to grant a change of venue in the action in which the judgment was rendered. From this order the plaintiff appeals.
*199The proceeding before the justice was a civil action at law for the recovery of a money judgment, where the original amount in controversy did not exceed the sum of $200, and where the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute was not involved. Under the plain provisions- of the constitution and the numerous decisions of this court, we have no jurisdiction of this appeal. State ex rel. Gillette v. Superior Court, 22 Wash. 496, 61 Pac. 158; State ex rel. Wallace v. Superior Court, 24 Wash. 605, 64 Pac. 778.
The appeal is therefore dismissed.